Title: To George Washington from Benjamin Guerard, 1 August 1783
From: Guerard, Benjamin
To: Washington, George


                        
                            
                            Sir,
                            Government House—Charlestown South Carolina 1st August 1783
                        
                        I have had the honor of receiving your letter of the 14th June—which, with chearfulness and pleasure, I will
                            lay before our Legislature at their next Sitting.
                        I thank you, sir, for your congratulations on the happy and glorious Event of the peace, an event, the more
                            heartfelt and joyful, as our country is not only thereby relieved from the accumulated, and almost insuperable distresses
                            it was plunged into by the unatural and cruel war, but, through you, by the permission of the
                            Director of all human events, it has obtained and enjoys "among the powers of the Earth, the separate and equal Station to
                            which the laws of nature and of Natures God entitle us."
                        In return, I request most heartily to congratulate your Excellency, that you have lived to see the
                            accomplishment of the great object of your important appointment, charge and Trust—that you have acquired for your Country
                            by your Patriotism, Integrity—Benevolence, wisdom, Honour and valour—Peace, Freedom, Happiness, Sovereignty and
                            Independence—and that you have survived Hardships, painful Anxieties, and great Fatigues, and escaped the numerous perils
                            you were daily unavoidably exposed to, during the various and long doubtful Conflict.
                        May a character so great and finished, revered at home, and admired abroad, long enjoy that retreat he left
                            reluctantly and returns to with joy, in undisturbed health, repose, Comfort and Happiness.
                        And May you, Sir, long live for the good of your Country and Country-men, to stimulate them by your Examples,
                            to wise, great, munificent, disinterested, honourable, just, impartial, pure and right Thoughts and actions, Are the
                            sincere wishes of Your Excellency’s, Most obedient and very Humble Servt
                        
                            Ben: Guerard
                        
                    